PER CURIAM.
On July 15, 1940, an action was commenced by appellee in the District Court for damages alleged to have resulted from an automobile accident. On November 24, 1941, a consent judgment was entered in favor of appellee and against appellant. On January 23, 1942, appellant filed a motion in the District Court to set aside and vacate the consent judgment. A hearing was held upon this motion and evidence taken, following whi-ch, on May 21, 1942, the motion was denied. This appeal followed.
The question presented for determination by the District Court was whether appellant had authorized his attorney, Hawben, to enter into the consent judgment. The evidence was conflicting upon this point and the District Court, after hearing the evidence and seeing the witnesses, decided that the consent judgment was entered with the full knowledge, consent and approval of appellant. The record clearly reveals ample evidence to support this finding and the judgment.
Affirmed.